Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Roberta E. Miller, DATE: April 4, 1995
Petitioner,

Docket No. C-95-006
Decision No. CR367

-v-

The Inspector General.

DECISION

By letter dated September 18, 1994, Roberta E. Miller, the
Petitioner herein, was notified by the Inspector General (I.G.)
of the United States Department of Health & Human Services (HHS),
that it had been decided to exclude Petitioner for a period of
five years from participation in the Medicare, Medicaid, Maternal
and Child Health Services Block Grant and Block Grants to States
for Social Services programs.' The I.G. asserted that an
exclusion of at least five years was mandated by sections
1128(a)(1) and 1128(c)(3)(B) of the Social Security Act (Act),
because Petitioner had been convicted of a criminal offense
related to the delivery of an item or service under Medicaid.

Petitioner filed a timely request for review of the I.G.'s
action. The parties moved for disposition on the written record.

Because I have determined that there are no facts of decisional
significance that are genuinely in dispute, and because I have
determined that the only matters to be decided are the legal
implications of the undisputed facts, I have decided the case on
the basis of the parties' written submissions.

I find no reason to disturb the I.G.'s determination to exclude
Petitioner from participation in Medicare and Medicaid for a
period of five years.

‘I refer to all programs from which Petitioner
has been excluded, other than Medicare, as "Medicaid."
2
APPLICABLE LAW

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a criminal
offense related to the delivery of an item or service under
Medicare or Medicaid to be excluded from participation in such
programs for a period of at least five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner was
administrator of the Alvin Convalescent Center, a Medicaid
certified nursing facility. I.G. Ex. 4, 5.?

2. Petitioner's responsibilities as administrator of the Alvin
Convalescent Center included maintaining trust fund accounts on
behalf of Medicaid patients. I.G. Ex. 4, 5.

3. On November 22, 1991, Petitioner was charged, in a Texas
county court, with the criminal offense of altering patient trust
fund records with intent to defraud. I.G. Ex. 1, 4, 5.

4. Specifically, Petitioner was alleged to have made false
entries on patients' records to make it appear that some
patients, including at least several Medicaid patients, had
received funds when they had not, or that funds had been spent on
a patient's behalf when, in fact, those funds had not been so
spent. I.G. Ex. 1, 4 - 10.

2 Petitioner submitted four exhibits (labelled A
through D) in conjunction with her brief. I have re-
marked these exhibits as Petitioner's exhibits (P. Ex.) 1
through 4 and I have admitted them. The I.G. submitted
14 exhibits in conjunction with her brief. I have
admitted I.G. exhibits (I.G. Ex.) 1 through 13 into
evidence. I reject I.G. Ex. 14 as duplicative. I.G. Ex.
14 is Petitioner's September 18, 1994 notice of
exclusion, which document is present already in the
record of this case. The I.G. submitted also an exhibit
(I.G. Ex. 15) with her reply brief. In my Order of
December 7, 1994, I established a schedule for the
parties to submit briefs and exhibits by December 16,
1994. However, counsel for the I.G. did not submit I.G.
Ex. 15 until sometime in March 1995, and it was not
received by this office until March 16, 1995. As counsel
for the I.G. did not request permission to file this
exhibit late (by almost three months), I reject I.G. Ex.
15 as untimely.
3

5. Petitioner entered a plea of nolo contendere to the charge of
altering patient trust fund records with intent to defraud. I.G.
Ex. 1 - 3.

6. The court accepted Petitioner's plea of nolo contendere, but
withheld making a finding of guilt against Petitioner pursuant to
a deferred adjudication program. Instead, the court placed
Petitioner on probation for six months and fined her $200. I.G.
Ex. 2, 3.

7. Petitioner was convicted of a criminal offense within the
meaning of section 1128(i)(3) of the Act. Findings 1 - 6.’

8. Petitioner was convicted of a criminal offense within the
meaning of section 1128(i)(4) of the Act. Findings 1 - 6.

9. A nursing facility administrator's protection of funds held
in trust for Medicaid recipients who are patients at that
facility is an integral element of the administrator's delivery
of health care services to those patients under Medicaid.

10. Petitioner's conviction of a criminal offense was based upon
her alteration, with the intent to defraud, of the records of
patients in the Alvin Convalescent Center, including several
Medicaid patients. I.G. Ex. 1 - 13; Findings 1 - 9.

11. Petitioner's conviction of a criminal offense is related to
the delivery of items or services under Medicaid, within the
meaning of section 1128(a)(1) of the Act. I.G. Ex. 1 = 13;
Findings 1 ~ 10.

12. Neither the I.G. nor an administrative law judge has the
authority to reduce a five-year minimum exclusion mandated by
sections 1128(a)(1) and 1128(c)(3)(B) of the Act. Act, sections
1128(a) (1), 1128(c) (3) (B); 42 C.F.R. §§ 1001.101, 1001.102.

13. Petitioner was properly excluded from participation in
Medicare and Medicaid for a period of five years pursuant to
sections 1128(a)(1) and 1128(c)(3)(B) of the Act. Findings 1 -
12.

PETITIONER'S POSITION

Petitioner maintains that, under Texas law, she was not found
guilty nor convicted of any criminal offense. Also, she denies
any connection between her actions and the delivery of items or
services under Medicare or Medicaid.

3 I cite to my Findings of Fact and Conclusions

of Law as "Finding(s) (number) ."
4

Moreover, Petitioner asserts that I should treat neither her plea
of nolo contendere or the court's deferral of adjudication in her
criminal case as a conviction under the Act. Section
1128(i)(3),(4). Petitioner asserts that if I were to find either
her plea of nolo contendere or the deferred adjudication to be a
conviction within the meaning of section 1128(i) of the Act, such
finding would circumvent the State's reasons for enacting laws
permitting nolo contendere pleas and deferred adjudications.

Petitioner contends that the State's reason for permitting nolo
contendere pleas is to promote the disposition of criminal cases
by compromise. Petitioner contends further that nolo contendere
pleas create a significant incentive for a defendant to terminate
litigation. This is because, by pleading nolo contendere, a
defendant does not have to admit guilt, which admission might
compromise a defendant's position in other legal proceedings.

Additionally, Petitioner contends that section 1128(i) of the Act
is unconstitutional as applied to her case under the Fifth and
Fourteenth Amendments to the United States Constitution.
Specifically, Petitioner contends that section 1128(i) is
unconstitutional based on the disparate impact the exclusion
proceeding will have upon her, as opposed to other persons who
plead nolo contendere.

DISCUSSION

Section 1128(a)(1) of the Act, under which the I.G. seeks
Petitioner's exclusion, contains two requirements. It requires
that an individual: (1) be convicted of a criminal offense, and
(2) that the conviction be related to the delivery of an item or
service under Medicare or Medicaid.

Section 1128(i) of the Act provides that, for purposes of
sections 1128(a) and 1128(b) of the Act, an individual will be
deemed to have been "convicted" of a criminal offense --

(1) when a judgment of conviction has been entered against
the individual or entity by a Federal, State, or local
court, regardless of whether there is an appeal pending or
whether the judgment of conviction or other record relating
to criminal conduct has been expunged;

(2) when there has been a finding of guilt against the
individual or entity by a Federal, State, or local court;

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal, State,
or local court; or
5

(4) when the individual or entity has entered into
participation in a first offender, deferred adjudication, or
other arrangement or program where judgment of conviction
has been withheld.

In the case at hand, I have found that Petitioner has been
convicted of a criminal offense under both sections 1128(i) (3)
and 1128(i)(4) of the Act. Regarding section 1128(i)(3), the
evidence demonstrates that Petitioner entered a nolo contendere
plea and the court expressly accepted it. A plea of nolo
contendere falls within the meaning of section 1128(i) (3)
whenever a party offers such a plea and a court agrees to accept
it as an element of an arrangement to dispose of a pending

criminal matter. Douglas L. Reece, D.0., DAB CR305 (1994).

Regarding section 1128(i)(4), the language of the statute is
plain and encompasses situations where an individual or entity
has entered into a first offender, deferred adjudication, or
other arrangement where judgment of conviction has been withheld.
The fact that, in this case, the court withheld making a finding
of guilt against Petitioner and instead imposed a period of
probation - rather than immediately declaring her to be guilty -
is precisely the situation contemplated by this section of the
Act. By the very terms of Petitioner's plea of nolo contendere,
the court withheld making a final finding of guilt against
Petitioner. Instead, the court placed Petitioner on probation
and reserved the right to reinstate the conviction in the event
Petitioner failed to fulfill the terms of her probation. Prior
decisions of administrative law judges at the Departmental
Appeals Board have held that such a deferred adjudication does
not bar mandatory exclusion under section 1128(a)(1) of the Act.
Douglas L. Reece, D.O., DAB CR305 (1994); James F. Allen,
M.D.F.P., DAB CR71 (1990). Thus, I have found that, under the
plain meaning of section 1128(i)(4) of the Act, Petitioner has
been convicted of a criminal offense.

Petitioner argues, however, that I should disregard section
1128(i) of the Act and not consider her to have been convicted of
a criminal offense within the meaning of the Act. Petitioner
supports her argument by asserting that once her probationary
period has elapsed, Texas law would regard her as having
committed no offense, implying that she should not be considered
to have been convicted of a criminal offense. While I do not
question the validity of Petitioner's interpretation of Texas
law, such interpretation is irrelevant here, because "what
constitutes a conviction under the Medicaid Act... is
determined by federal law, not State law." Travers v. Shalala,
20 F.3d 993, 996 (1994); see United States v. Brebner, 951 F.2d
1017, 1021 (1991).

6

Turning to the second requirement of section 1128(a)(1) of the
Act, I have found that Petitioner's conviction of the alteration
of patient trust fund records with intent to defraud relates to
the delivery of items or services under Medicaid. In this
regard, it has been held that the protection of funds held in
trust for Medicaid recipients is an integral element of the
services delivered to Medicaid recipients by nursing facilities.
Jerry Edmonson, DAB CR59 (1989); Gary Gregory, DAB CR274 (1993).
The petitioner in Edmonson was a nursing home administrator who
had been convicted of misapplying funds that he held ina
fiduciary capacity for a Medicaid recipient. The administrative
law judge in Edmonson found that the protection of Medicaid
recipients' funds is an integral element of the Medicaid services
delivered by nursing facilities. Since the petitioner in
Edmonson had been convicted of a criminal offense affecting an
integral element of the delivery of Medicaid services, the
administrative law judge reasoned that the petitioner's offense
was related to the delivery of Medicaid services within the
meaning of section 1128(a)(1) of the Act.

In the case at hand, the facts which led to Petitioner's plea of
nolo contendere involved her alteration of patients' trust fund
records with the intent to defraud. By altering these trust fund
records, Petitioner misappropriated the funds of Medicaid
recipients. Findings 1 - 10. As was stated in Edmonson, the
protection of such funds is an integral element of the Medicaid
services delivered by a nursing facility such as Alvin
Convalescent Center. As administrator of the Alvin Convalescent
Center, Petitioner had a duty, as part of the services she
provided as administrator, to protect those funds. Accordingly,
I found above that Petitioner's conviction for this criminal
offense was program-related within the meaning of section
1128(a)(1) of the Act.

Petitioner contends that the I.G.'s attempt to classify her nolo
contendere plea or deferred adjudication as a conviction
mandating a five-year exclusion under section 1128(a) (1) violates
her Constitutional rights. I construe one of Petitioner's
contentions regarding the Constitutionality of her exclusion to
be that her exclusion violates the Constitutional prohibition
against double jeopardy. However, my delegation of authority to
hear and decide exclusion cases brought pursuant to section 1128
does not include the authority to rule on the Constitutionality
of either federal statutes or the I.G.'s actions. Thus, I have
no authority to rule on the Constitutionality of any action the
I.G. has taken against Petitioner. 42 C.F.R. § 1005.4(c) (1),
(4). However, when an exclusion is imposed pursuant to section
1128 of the Act, the primary purpose of that exclusion is to
protect Medicare and Medicaid from future misconduct by a
provider who has been shown to be untrustworthy. Francis
Shaenboen, R.Ph., DAB CR97 (1990), aff'd DAB 1249 (1991).
District courts have specifically found that exclusions imposed
7

under section 1128 of the Act are remedial in nature, rather than
punitive, and do not violate the double jeopardy provisions of
the Constitution. Manocchio v. Sullivan, 768 F. Supp. 814 (S.D.
Fla. 1991). Additionally, it has been held that double jeopardy
does not apply to a subsequent federal prosecution based on facts
which led to a State conviction. Abbate v. United States, 359
U.S. 187 (1959).

Additionally, Petitioner argues that her exclusion circumvents
Texas' reasons for allowing defendants to plead nolo contendere,
and, thus, violates her right to due process and equal protection
under the Constitution. Again, I note that I do not have the
authority to rule on the Constitutionality of federal statutes or
any action the I.G. might take against Petitioner. Furthermore,
the exclusion imposed and directed against Petitioner by the I.G.
was done under the authority of federal law. What constitutes a
conviction under Texas law or what Texas' motivations were in
enacting a law allowing nolo contendere pleas is irrelevant to my
determination here, because federal law is controlling. Travers
v. Shalala, 20 F.3d 993, 996 (1994) (citations omitted); Larry M.
Edwards, M.D., DAB CR278 (1993); Carlos Zamora, M.D., DAB 1104
(1990); Douglas L. Reece, D.O., DAB CR305 (1994).

Petitioner argues also that the I.G. may not exclude her because
Petitioner was not aware that her nolo contendere plea could

serve as a basis for the I.G. to exclude her. This argument is
without merit. A similar argument was made by the petitioner in

the case of Douglas Schram, R.Ph,, DAB CR215 (1992), aff'd DAB
1372 (1992) and rejected by me. In rejecting petitioner's
argument, I cited U.S. v. Suter, 755 F.2d 523, 525 (7th Cir.

1985), and noted that the court had held that a defendant ina
criminal proceeding does not have to be advised of all possible
consequences which may flow from his plea, which consequences may
include, as is the case here, temporarily being barred from
receipt of government reimbursement for professional services.

Lastly, neither the evidence submitted by Petitioner regarding
her completion of probation without further incident or the
statements regarding Petitioner's good character prepared by
persons acquainted with her are relevant to any of the issues
before me. Sections 1128(a)(1) and 1128(c)(3)(B) of the Act
mandate a five-year exclusion for the conviction of a program-
related offense. Therefore, although Petitioner's successful
completion of probation and the statements attesting to her good
character may be factors that reflect positively upon her, I have
no authority to consider them as bases for reducing the five-year
exclusion imposed and directed against her by the I.G.

‘ These statements can be found at P. Ex. 1 - 4.
8
CONCLUSION
Petitioner's conviction of a program-related offense mandates

that she be excluded from Medicare and Medicaid for the mandatory
minimum five-year period.

/s/

Joseph K. Riotto
Administrative Law Judge

